DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a spiky metal organic framework comprising at least one metal ion and an organic ligand, wherein the at least one metal ion is aluminum ion, ruthenium ion, cobalt ion, iron ion or zinc ion and wherein the organic ligand is 2-amino terephthalic acid, terephthalic acid or trimesic acid, does not reasonably provide enablement for a spiky metal organic framework comprising any and all metal ions and any and all organic acids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use  the invention commensurate in scope with these claims. 
While the claims indicate ostensively any spiky metal organic framework comprising a body being a spherical shape, wherein a particle size of the body is 1 µm to 3 µm; and a plurality of spike-like structures, wherein the spike-like structures are distributed on a surface of the body, a diameter of each spike-like structure is 15 nm to 35 nm, and a length of each spike-like structure is 250 nm to 400 nm, the specification provides comparative and inventive examples where only certain ions and organic ligands, i.e., those stated above, were used to prepare a MOF that resulted with the claimed features.   Here, because the art is unpredictable, it would require undue experimentation on the part of an ordinarily skilled artisan, where the skill level is high, to prepare spiky metal organic frameworks having the claimed features but made of other metal ions and organic ligands not disclosed.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618